ON MOTIONS EOR REHEARING.
Jenkins, P. J.
The motions for rehearing present no new facts, decisions, or matters, overlooked by the court in its previous full consideration of this case, and must be denied.
In the motion of the defendant in error for a rehearing, it is, however, suggested that paragraph 8 of the decision has not made clear the measure of damages to be applied in a retrial of the ease under the petition and subparagraphs (i) and (j) of paragraph 10 of the answer, which the court has held ‘“plead a set-off of a claim ex contractu, good as against the general demurrer.” It is contended that it does not appear “whether the defendant in the trial court is entitled to set off against the cause of action of the plaintiff . . the value of the alleged $1412 worth of reservation-of-title notes,” which the plaintiff is alleged to have agreed to discount, the proceeds to be placed to the defendant’s credit, and to cash therefrom the defendant’s check payable to the order of General Motors Acceptance Corporation as financing agent of Chevrolet Motor Company, but is alleged to have retained and refused to pay such check, or “whether the defendant in the trial court is entitled to set off against the cause of action of the plain*568tiff . . damages for the cancellation of his franchise contract with the Chevrolet Motor Oompanjq” resulting from the failure to pay the check. It is further insisted that the opinion should be clarified so as to state that “the measure of the set-pff is limited to the value of the notes; otherwise, if the Chevrolet franchise had no value, [defendant] could not be permitted, under this decision, to recover or have credited to him the value of the notes;” and that if the court should hold that the value of the franchise is the proper measure of damages, it would amount to a holding that this defense sounds in tort rather than in contract.
Subparagraphs (i) and (j) alleged that “one of the chief assets of [the defendant’s] business as a Chevrolet dealer was the franchise which he held with the Chevrolet Motor Company, and that the business and property, as a matter of fact, would have been of little, if any, value without said franchise;” that the franchise was lost by the acts and conduct of the plaintiff as alleged; that the $1413 worth of contract-notes was delivered as collateral to the plaintiff under the alleged agreement to discount, deposit the proceeds to the defendant’s account, and pay the check in question; and that the plaintiff’s failure to pay the check according to this “agreement” with the defendant “caused the Chevrolet Motor Company to cease doing business with him and to cancel his franchise _ contract,” for which and other facts as set forth the defendant claims $10,000 damages, in subparagraph (1). The defense thus makes no claim of conversion of the collateral, and no claim of damages for its value. As far as the defendant has pleaded, the only damages he seeks to recover are the damageá arising from the cancellation and loss of the franchise contract, so far as occasioned by the plaintiff’s breach of the alleged agreement to discount the collateral and pay the check. In the measure of damages, the defendant will be limited to such claim as is made by subparagraphs (i), (j), and (1) of his answer.

Rehearing denied.


Stephens and Sutton, JJ., concur.